                                                                                         Case 2:18-cv-02286-JAD-BNW Document 79
                                                                                                                             78 Filed 08/26/21
                                                                                                                                      08/25/21 Page 1 of 3


                                                                                     1   G. MARK ALBRIGHT, ESQ.
                                                                                         Nevada Bar No. 1394
                                                                                     2   KEGAN M. MONKS, ESQ.
                                                                                         Nevada Bar No. 14243
                                                                                     3   DANIEL R. ORMSBY, ESQ.
                                                                                         Nevada Bar No. 14595
                                                                                     4   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                         801 South Rancho Drive, Suite D-4
                                                                                     5   Las Vegas, Nevada 89106
                                                                                         Tel: (702) 384-7111
                                                                                     6   Fax: (702) 384-0605
                                                                                         gma@albrightstoddard.com
                                                                                     7   kmonks@albrightstoddard.com
                                                                                         dormsby@albrightstoddard.com
                                                                                     8   Attorneys for Defendant Alton Locklear

                                                                                     9
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                    10
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                                                             DISTRICT OF NEVADA
                                                                                    11

                                                                                    12   SAEID SAM KANGARLOU,                            CASE NO.:      2:18-cv-02286-JAD-BNW
                                                       A PROFESSIONAL CORPORATION



                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                    13                         Plaintiff,
                                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                         vs.
                                                                                    14                                                       NOTICE OF WITHDRAWAL OF
                                                                                         ALTON AL LOCKLEAR, LUMBEE LAND                      MOTION TO COMPEL (ECF 71)
                                                                                    15   DEVELOPMENT, INC.; LUMBEE TRIBE
                                                                                         HOLDINGS, INC.,
                                                                                    16
                                                                                                               Defendants.                Hearing Date: September 23, 2021
                                                                                    17                                                    Hearing Time: 11:00 a.m.

                                                                                    18
                                                                                                COMES NOW, Defendant, ALTON AL LOCKLEAR (“Locklear”), by and through his
                                                                                    19
                                                                                         attorney of record, ALBRIGHT, STODDARD, WARNICK & ALBRIGHT, having filed a
                                                                                    20   MOTION TO COMPEL DISCOVERY FROM SAM KANGARLOU; AND MOTION TO

                                                                                    21   EXTEND DISCOVERY DEADLINES (SECOND REQUEST) (hereinafter “Motion”) (ECF 71),

                                                                                    22   on August 13, 2021.

                                                                                                Subsequent to the filing of the Motion, Plaintiff and Defendant Locklear entered into an
                                                                                    23
                                                                                         agreement whereby Plaintiff agreed to execute the majority of all the requested HIPPA
                                                                                    24
                                                                                         Authorization and Consent forms requested by Defendant Locklear. Consequently, Defendant
                                                                                    25
Case 2:18-cv-02286-JAD-BNW Document 79
                                    78 Filed 08/26/21
                                             08/25/21 Page 2 of 3



Locklear respectfully withdraws the pending Motion (ECF 71) and requests the Court vacate the

hearing set on the Motion, currently set for hearing on September 23,2021.


       DATED this    2-    day of August, 2021.

                                                     ALBRIGHT, STODDARD, WARNICK &
                                                     ALBRIGHT




                                                     N ada Bar No. 1394
                                                     KEGAN M. MONKS,
                                                     Nevada Bar No. 14243
                                                     DANIEL R. ORMSBY,ESQ.
                                                     Nevada Bar No. 014595
                                                     Attorneysfor Defendant Alton Locklear




                             Order
                      IT IS SO ORDERED
                      DATED: 10:07 am, August 26, 2021



                      BRENDA WEKSLER
                      UNITED STATES MAGISTRATE JUDGE




                                              - 2-
                                                                                         Case 2:18-cv-02286-JAD-BNW Document 79
                                                                                                                             78 Filed 08/26/21
                                                                                                                                      08/25/21 Page 3 of 3


                                                                                     1                                  CERTIFICATE OF SERVICE

                                                                                     2    I, the undersigned, hereby certify that I am an employee of ALBRIGHT, STODDARD,

                                                                                     3    WARNICK & ALBRIGHT and that on this 25TH day of August, 2021, service was made by

                                                                                     4    the following mode/method a true and correct copy of the foregoing NOTICE OF

                                                                                     5    WITHDRAWAL OF MOTION TO COMPEL (ECF 71) to the following person(s):

                                                                                     6
                                                                                               Saeid Kangarlou, Plaintiff in Proper Person                         Certified Mail
                                                                                               4825 Drifting Pebble St.                                       X    Electronic Filing/Service
                                                                                     7
                                                                                               N. Las Vegas, NV 89081                                              Email
                                                                                               Saeid1953@hotmail.com                                               Facsimile
                                                                                     8                                                                             Hand Delivery
                                                                                                                                                                   Regular Mail
                                                                                     9
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10         PAUL A. ACKER, ESQ.                                                 Certified Mail
                                                                                               THOMAS W. MARONEY, ESQ.                                        X    Electronic Filing/Service
                                                                                    11         8925 West Russell Road, Suite 220                                   Email
                                                                                               Las Vegas, NV 89148                                                 Facsimile
                                                       A PROFESSIONAL CORPORATION



                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                    12         Telephone: (702) 997-3800                                           Hand Delivery
                                                           QUAIL PARK, SUITE D-4




                                                                                               Facsimile (702) 997-3800                                            Regular Mail
LAW OFFICES




                                                                                    13         packer@rlattonrys.com
                                                                                               tmaroney@rlattorneys.com
                                                                                    14         Attorneys for Defendants,
                                                                                               Lumbee Land Development, Inc., &
                                                                                               Lumbee Tribe Holdings, Inc.
                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18                                                An employee of Albright, Stoddard, Warnick & Albright

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25


                                                                                                                                       -3-
